MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which the petitioner seeks his release from confinement from the State Penitentiary at •McAlester where he is currently confined under a judgment and sentence rendered against him in the District Court of Adair County, Oklahoma, Case No. 2119, wherein petitioner entered a plea of guilty to the offense of Forgery in the Second Degree and was by the court sentenced to serve a term of three years imprisonment in the State Penitentiary.
Petitioner alleges that he was never advised of his constitutional right to be represented by a court-appointed attorney, although he frequently requested the appointment of the same. The records of the Adair County Clerk reflect that upon being arraigned in the District Court before the Honorable E. G. Carroll, defendant was advised of his constitutional rights and to his right to court-appointed counsel if he so desired, and that after having been so advised, defendant waived his rights and was by the court sentenced on said plea of guilty.
We observe that petitioner’s verified allegations are in direct conflict with the records of the District Court of Adair County and the Attorney General is hereby directed to conduct an investigation to de*181termine if a basis exists for the filing of perjury charges against petitioner.
It appearing to the court that the petitioner, after having been advised of his ■constitutional right to be represented by ■court-appointed counsel, knowingly and intelligently waived this right and freely .and voluntarily entered a plea of guilty with ■full knowledge of the consequences of said ■plea, we are of the opinion that the relief ■prayed for should be, and the same is hereby denied. Writ denied.
NIX, P. J. and BRETT, J., concur.